Citation Nr: 1425855	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).  Jurisdiction of the case lies with the Regional Office (RO) in Portland, Oregon.

The July 2007 rating decision had granted service connection for PTSD and assigned an initial rating of 10 percent, effective April 9, 2001.  Subsequently, the RO issued a November 2008 rating decision that increased the initial rating for PTSD from 10 percent to 30 percent for PTSD, effective from April 9, 2001.  In April 2012, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.  In a November 2012 rating decision, the VA AMC increased the disability rating for the Veteran's PTSD from 30 percent to 70 percent, effective from April 9, 2001.  As this increase does not represent a full grant of the benefit sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the case has been certified to the Board, in correspondence dated January 2014, the Veteran's representative requested a hearing at the Portland RO before RO personnel.  In April 2014 the Board sent a letter to the Veteran and his representative asking whether the Veteran wanted to have a Board hearing.  In May 2014 correspondence, the Veteran's representative submitted the Veteran's response indicating his desire for a Travel Board hearing.  Therefore, the Board finds that a remand is necessary to schedule the Veteran for a Travel Board hearing.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

